NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT



In the Interest of E.W., L.W., and M.W., )
children.                                )
___________________________________)
                                         )
GUARDIAN AD LITEM PROGRAM and            )
DEPARTMENT OF CHILDREN AND               )
FAMILIES,                                )
                                         )
               Appellants,               )
                                         )
v.                                       )        Case No. 2D19-2125
                                         )
K.W.,                                    )
                                         )
               Appellee.                 )
                                         )

Opinion filed November 6, 2019.

Appeal from the Circuit Court for Lee
County; Geoffrey H. Gentile, Judge.

Meredith K. Hall, Bradenton; and
Thomasina F. Moore, Statewide Director
of Appeals, and Sara Elizabeth Goldfarb,
Senior Attorney, Tallahassee, for
Appellants.

Barbara A. Cossu of Law Office of
Barbara A. Cossu, P.A., Fort Myers, for
Appellee.


PER CURIAM.
           Affirmed.

LaROSE, BLACK, and BADALAMENTI, JJ., Concur.




                                   -2-